Citation Nr: 1008574	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to December 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Albuquerque, New Mexico Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

The objective evidence of record demonstrates that sleep 
apnea is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the November 2007 rating decision, he 
was provided notice of the VCAA in November 2006.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The Veteran also received notice in November 2006, pertaining 
to the downstream disability rating and effective date 
elements of his claim, and was furnished a Statement of the 
Case in February 2009 with subsequent re-adjudication in 
April 2009 and August 2009 Supplemental Statements of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination, 
lay statements from fellow service members and from the 
Veteran's spouse and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.


Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
sleep apnea was during his deployment to Iraq and Kuwait in 
his period of active service, as he was exposed to a lot of 
sand and dust.  The Veteran has also provided testimony and 
lay statements to support his contentions

During a November 2009 Travel Board hearing, the Veteran 
testified that prior to his deployment to Iraq in November 
2005, he did not have any respiratory conditions and he began 
noticing problems when he was stationed in Kuwait, wherein he 
was exposed to sand/dust storms for about five months.  He 
reported that during this time, the fellow soldiers that 
bunked with him noticed him choking, gasping for air and 
snoring during his sleep.  The Veteran also reported symptoms 
of irritability and tiredness during his time in Kuwait.  His 
spouse testified that, in the almost 30 years they were 
together, she first noticed the Veteran began having sleeping 
problems once he first came back from his deployment, 
including snoring and waking-up several times due to gasping 
or choking for air.  He testified that he was treated by his 
primary care physician for 11 years, during which time he had 
not complained of sleeping or respiratory problems at any 
time prior to his service in Iraq and he initially complained 
four months following his active duty.  The Veteran stated 
that his primary care physician related his sleep apnea to 
his service in Iraq and that he was provided a line of duty 
report with respect to his sleep apnea.  

In a December 2007 lay statement, the Veteran's spouse 
reported that she noticed that on the first night home from 
his return from deployment in November 2006, he first began 
experiencing symptoms of snoring very loudly, stopped 
breathing, gasping for air and limited sleep from two to four 
hours a night.  She stated that, as a registered nurse, she 
knew those were signs of sleep apnea and urged him to see his 
physician, which he finally did in May 2007.  In February 
2009 lay statements, two of the Veteran's fellow service 
members testified that while stationed in Kuwait from June 
2006 to August  2006, they began noticing he would 
continuously snore loudly and choke in his sleep on a nightly 
basis.  They also testified that at this time, there was a 
lot of dust and sand in the air.

Service medical records reflect that, in a January 2005 pre-
deployment health review, the Veteran reported no respiratory 
or sleeping problems.  In an April 2007 post deployment 
health assessment, the Veteran reported having problems with 
sleeping or still feeling tired after sleeping and that he 
was exposed to sand and dust during his deployment.

Private medical records reflect that the Veteran was 
initially reported and was treated for sleeping problems in 
April 2007.  He was provided a sleep study in May 2007 and 
was subsequently diagnosed, in both private and VA medical 
records from May 2007 to April 2009, with sleep apnea, 
characterized as obstructive and severe.   

In December 2007 and March 2008 DA forms 2173, Statements of 
Medical Examination and Duty Status, the Veteran reported 
problems with sleeping, including loud snoring, choking and 
gasping in his sleep.  The physician in both examinations 
concluded the Veteran's sleep apnea occurred while he was on 
active duty, however, in March 2008 the physician also 
concluded that the injury was not incurred in the line of 
duty.  

In an April 2008 Memorandum, the Adjutant General in the New 
Mexico Army and Air Force National Guard Bureau determined 
that the Veteran's sleep apnea syndrome occurred during 
Operation Iraqi Freedom and was approved "IN THE LINE OF 
DUTY."  

In an August 2008 VA examination, the Veteran reported having 
sleep disturbance since returning from Iraq with constant 
symptoms including difficulty getting to sleep, difficulty 
staying asleep, increased snoring and stopped breathing 
during sleep.  During this evaluation the Veteran was only 
evaluated for a mental disorder, however, the diagnoses noted 
sleep apnea in Axis III, relating to general medical 
conditions.

In a February 2009 statement, the Veteran's private primary 
care physician stated that the Veteran had been under his 
care for 10 years and had no past history of complaints of 
sleep problems or sleep apnea until his return from 
deployment in November 2006.  The private physician concluded 
that, based upon the results of the sleep study and the 
Veteran's never having symptoms of sleep apnea, it was his 
professional opinion that the apnea was incurred during the 
Veteran's deployment.  

In an April 2009 private treatment report, the Veteran's 
primary care physician diagnosed the Veteran with obstructive 
sleep apnea.  The private physician also reported that he 
reviewed several records including:  the historical records 
in his own office; military records; lay statements from the 
Veteran's former roommates during his deployment; a lay 
statement from the Veteran's spouse who is a registered nurse 
with knowledge and training related to sleep apnea; the sleep 
studies documenting an initial diagnosis of sleep apnea; the 
documented timeline of signs and symptoms; and the facts in 
relation to the currently diagnostically supported diagnosis.  
Based upon this review, the private physician opined that the 
Veteran's sleep apnea began during his deployment with the 
subsequent actual diagnosis provided post return from 
deployment.  He explained that this conclusion was due to the 
fact that the Veteran and his witnesses did not have 
knowledge about apnea or its signs and symptoms and therefore 
the Veteran was unaware of the medical implications for this 
condition until his return from deployment, at which time his 
spouse, a registered nurse, brought it to his attention and 
he sought treatment.  The private physician also stated that 
with the nature of apnea itself, most often a roommate or 
spouse discovers the loud snoring and gasping for breath and 
the individual themselves.  He also noted that the Veteran's 
spouse's statement noted the same signs and symptoms on his 
first night home from deployment as his former roommates did 
during their deployment.  

After a careful review of the record and resolving all doubt 
in favor of the Veteran, the Board finds that the evidence 
supports the Veteran's claim for service connection for sleep 
apnea.  In this regard, the Board notes that the Veteran 
reported in an April 2007 post-deployment health assessment 
that he experienced problems with sleeping or still feeling 
tired after sleeping and that he was exposed to sand and dust 
during his deployment.  In DA forms 2173 from December 2007 
and March 2008, the physician concluded the Veteran's sleep 
apnea occurred while he was on active duty and an April 2008 
Memorandum from the Adjutant General in the New Mexico Army 
and Air Force National Guard Bureau found that sleep apnea 
syndrome occurred during Operation Iraqi Freedom and was 
approved "IN THE LINE OF DUTY."  The post service medical 
evidence of record reflects that the Veteran initially 
complained of sleep problems in April 2007, approximately 
four months following his active duty, and he was initially 
diagnosed with sleep apnea in May 2007.  

Finally, the Board notes that in February 2009 and April 
2009, the Veteran's private treating physician provided a 
positive medical nexus to the Veteran's active service in 
opining that that the Veteran's sleep apnea began during his 
deployment with the subsequent actual diagnosis provided post 
return from deployment.  This opinion was based upon a review 
of the Veteran's past medical records of treatment by the 
private physician, lay statements from the Veteran's former 
roommates during his deployment, a lay statement from the 
Veteran's spouse, military records and current medical 
records reflecting a diagnosis of sleep apnea.  The Board 
also finds that an adequate rationale was provided in support 
of this conclusion as the private physician referred to the 
lay statements in which symptoms of sleep apnea were reported 
during and immediately after the Veteran's active service, 
the documented timeline of signs and symptoms and the facts 
in relation to the currently diagnostically supported 
diagnosis.  

The Board observes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran's former roommates and fellow service members as well 
as his spouse are competent to testify to his symptoms, 
including loud snoring, gasping and choking in his sleep, 
during his deployment in Iraq and on the first night home 
from his return from deployment in November 2006, as they are 
subject to lay observation.  

Thus, based upon the evidence above, the Board finds that the 
preponderance of the evidence supports the Veteran's claim 
for service connection for sleep apnea, and as such, service-
connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


